               Case 2:19-cv-01260-TSZ Document 21 Filed 09/02/20 Page 1 of 3




 1                                                                      The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      SHOUKAT H. ALI,                                      No. C19-01260 TSZ
10
                           Plaintiff,                      BRIEFING SCHEDULE AND ORDER
11
                     v.
12
      MICHAEL RICHARD POMPEO, et al.,
13
14                           Defendants.

15
16         The Parties, through undersigned counsel, hereby STIPULATE and AGREE to the

17   following briefing schedule for Defendants’ pre-answer motion to dismiss:

18
                                   Filing                                  Deadline
19
              Defendants’ Motion to Dismiss                     October 2, 2020
20
              Plaintiffs’ Response to the Motion to Dismiss     October 30, 2020
21
              Defendants’ Reply                                 November 6, 2020
22
           Pursuant to the Parties extension request, the Court ordered that the parties file a Joint
23
     Status Report by August 31, 2020. Dkt. No. 19. The parties requested the extension to allow
24
     Defendants to review the Amended Complaint, filed on August 19, 2020. Dkt. No. 17. The
25
     parties agree that the litigation is exempt from the Federal Rule of Civil Procedure 26 initial
26
     disclosure requirement, discovery conference and discovery plan. Fed. R. Civ. Pro. 26(a)(1)(B)
27

     BRIEFING SCHEDULE AND ORDER                                            UNITED STATES ATTORNEY
     (C19-01260 TSZ) - 1                                                     1201 PACIFIC AVE., STE. 700
                                                                                TACOMA, WA 98402
                                                                                  (253) 4258-3800
                                        SENSITIVE BUT UNCLASSIFIED
               Case 2:19-cv-01260-TSZ Document 21 Filed 09/02/20 Page 2 of 3




 1   & 26(f). Accordingly, the Parties respectfully request that the Court accept the above briefing

 2   schedule in lieu of a joint status report.

 3          Plaintiff seeks an order under the Administrative Procedure Act (“APA”) and similarly a

 4   writ of mandamus to compel the U.S. Consular General in Islamabad, Pakistan to complete
     another adjudication/finish adjudication of an immigrant visa application of his son and his
 5
     family. On July 25, 2020, the immigrant visa was refused under Presidential Proclamation of
 6
     April 22, 2020 (PP 10014), and which was extended by the President’s June 22, 2020
 7
     Proclamation (PP10052 - June Proclamation).
 8
            Defendants’ intend to file a motion to dismiss the Amended Complaint. Defendants assert
 9
     that the denial of the visa is not judicially reviewable. The doctrine of consular nonreviewability
10
     bars review of a consular officer’s decision to issue or refuse an alien’s visa application. Li Hing
11
     of Hong Kong, Inc. v. Levin, 800 F.2d 970, 971 (9th Cir. 1986) (“…[I]t has been consistently
12
     held that the consular official's decision to issue or withhold a visa is not subject either to
13
     administrative or judicial review.”) (citations omitted); Allen v. Milas, 896 F.3d 1094, 1108 (9th
14   Cir. 2018) (“We join the D.C. Circuit in holding that the APA provides no avenue for review of a
15   consular officer's adjudication of a visa on the merits. Whether considered under § 702(1) or (2),
16   the doctrine of consular nonreviewability is a limitation on the scope of our judicial review and
17   thus precludes our review under § 706.”); Trump v. Hawaii, 138 S. Ct. 2392, 2419 (2018) (“In
18   Din, Justice Kennedy reiterated that ‘respect for the political branches’ broad power over the
19   creation and administration of the immigration system’ meant that the Government need provide

20   only a statutory citation to explain a visa denial.”)(quoting Kerry v. Din, 135 S. Ct. 2128, 2141

21   (2015)(Kennedy, J., concurring)).

22          Plaintiffs assert that the Amended Complaint argues at minimum that the Presidential

23   Proclamation legal authority only goes to barring admission, and that it cannot bar the issuance
     of the visa. Plaintiffs’ factual position is that this visa rejection specifically states “Presidential
24
     Proclamation” and has nothing to do with any decision made by the consular official.
25
            Defendants’ motion to dismiss, if granted, would resolve this matter in its entirety.
26
     Furthermore, the parties agree that the discovery requirements of Federal Rule of Civil Procedure
27

     BRIEFING SCHEDULE AND ORDER                                               UNITED STATES ATTORNEY
     (C19-01260 TSZ) - 2                                                        1201 PACIFIC AVE., STE. 700
                                                                                   TACOMA, WA 98402
                                                                                     (253) 4258-3800
                                         SENSITIVE BUT UNCLASSIFIED
               Case 2:19-cv-01260-TSZ Document 21 Filed 09/02/20 Page 3 of 3




 1   26 do not apply to this matter. Accordingly, good cause exists to grant the briefing schedule in

 2   lieu of a joint status report.

 3   Dated: August 31, 2020

 4   Respectfully submitted,
 5
 6                                                        BRIAN T. MORAN
                                                          United States Attorney
 7
     s/ Bart Klein                                        /s/ Michelle R. Lambert
 8   BART KLEIN WSBA #10909                               MICHELLE R. LAMBERT
     Law Offices of Bart Klein                            NYS#4666657
 9   WSBA # 10909                                         Assistant United States Attorney
10   605 First Avenue South, Suite 500                    United States Attorney’s Office
     Seattle, WA 98104                                    1201 Pacific Avenue, Suite 700
11   Tel.: (206) 624-3787                                 Tacoma, WA 98402
     Fax: (206) 624-6371                                  Tel.: (253) 428-3824
12   Bart.Klein@bartklein.com                             Email: michelle.lambert@usdoj.gov
13
     Attorney for Plaintiffs                              Attorney for Defendants
14
                                                   ORDER
15
             Pursuant to the parties’ stipulation, docket no. 20, the following schedule is SO
16   ORDERED:
17
                                      Filing                               Deadline
18
               Defendants’ Motion to Dismiss                    October 2, 2020
19
               Plaintiff’s Response to the Motion to Dismiss    October 30, 2020
20             Defendants’ Reply                                November 6, 2020
21
22           DATED this 1st day of September, 2020.

23
24
                                                          A
                                                          Thomas S. Zilly
25                                                        United States District Judge
26
27

     BRIEFING SCHEDULE AND ORDER                                           UNITED STATES ATTORNEY
     (C19-01260 TSZ) - 3                                                    1201 PACIFIC AVE., STE. 700
                                                                               TACOMA, WA 98402
                                                                                 (253) 4258-3800
                                          SENSITIVE BUT UNCLASSIFIED
